Case 20-01282-JKS            Doc 1     Filed 05/12/20 Entered 05/12/20 15:50:34         Desc Main
                                       Document      Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 STANZIALE & STANZIALE, P.C.
 29 Northfield Avenue, Suite 201
 West Orange, New Jersey 07052-5403
 (973) 731-9393
 Attorneys for Trustee, Benjamin A. Stanziale, Jr.

 In Re:
                                                                Case No. 18-32996-JKS
 Barbara Salvero,
                                                                Chapter 7
                                     Debtor,


 BENJAMIN A. STANZIALE, JR., TRUSTEE                            Adv. Pro. No.

                                                   Plaintiff,

      vs.

 US Claims OPCO LLC,

                                            Defendants,


                            COMPLAINT TO DETERMINE EXTENT,
                             VALIDITY AND PRIORITY OF LIENS


          Benjamin A. Stanziale, Jr., the Chapter 7 Trustee in the above-captioned Chapter 7 case

and the Plaintiff in this adversary proceeding (the “Plaintiff”), through his attorneys, Stanziale &

Stanziale, P.C., for his complaint against US Claims LLC (the “Defendant”) to determine extent,

validity and priority of liens, respectfully states and sets forth as follows:



                                             BACKGROUND

          1.     On November 21, 2018 (“Petition Date”), Barbara Salvero, filed a voluntary petition

for relief under Chapter 7 of title 7, United States Code, 11 U.S.C. § 101 et seq. (“Bankruptcy
Case 20-01282-JKS         Doc 1     Filed 05/12/20 Entered 05/12/20 15:50:34           Desc Main
                                    Document      Page 2 of 3

Code”).

         2.    On the Petition Date, the Debtor had a pending personal injury claim arising out of an

accident that occurred on March 3, 2017 (the “claim”)

         3.    On November 22, 2018 the Office of the United States Trustee appointed Plaintiff to

serve as the Chapter 7 Trustee of the Debtor’s estate.


                                          JURISDICTION

         4.    This adversary proceeding arises in Case No. 18-32996 now pending before this

Court.

         5.    This adversary proceeding arises under Bankruptcy Code Sections 506, 544(a), 545

and 551 and Federal Rule of Bankruptcy Procedure 7001(2).

         6.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157(b)

and other applicable provisions of federal law.

         7.    This adversary proceeding is a core proceeding as that term is defined in 28 U.S.C.

§157(b).

         8.    Venue of this proceeding in this district is proper under 28 U.S.S. § 1409(a).


                                           THE PARTIES

         9.    US Claims is an entity with an address of 1221 North Church Street, Moorestown,

New Jersey. 08057 and PO Box 5252, New York, NY 10008-5252

                                              COUNT I

         10.   Plaintiff repeats each and every allegation contained in the foregoing paragraphs of

this Complaint as if set forth herein at length.

         11.   Prior to the petition date, on June 2, 2017 and on December 22, 2017 the Debtor and

US claims entered into a “Purchase sale, assignment and equitable lien agreement” and US Claims

provided the Debtor with $11,050.00
Case 20-01282-JKS         Doc 1    Filed 05/12/20 Entered 05/12/20 15:50:34            Desc Main
                                   Document      Page 3 of 3

       12.     This “Purchase sale, assignment and equitable lien agreement” is invalid under New

Jersey Law.


       13.     As a result, The Defendant does not hold a valid lien because the law does not permit

the Defendant to hold a valid lien against the claim.


       WHEREFORE, Plaintiff demands judgment on Count I of this Complaint against the

Defendant that the Defendant does not hold any valid liens against the funds from the settlement of

the Debtor’s personal injury claim; and (ii) no funds are due Defendant from the settlement and (iii)

awarding the Trustee such other relief as this Court deems just and proper.



                                              STANZIALE & STANZIALE, P.C.
                                              Attorneys for Plaintiff


                                              /s/ Benjamin A. Stanziale, Jr.
                                              Benjamin A. Stanziale, Jr.

Dated: May 13, 2020
